249 F.2d 441
Walter E. TAYLOR, Jr., Trustee in Bankruptcy for B. Sam Engram, Bankrupt, Appellant,v.Mrs. Mabel Dell ENGRAM, Appellee.
No. 16560.
United States Court of Appeals Fifth Circuit.
October 22, 1957.
Rehearing Denied December 10, 1957.

Appeals from the United States District Court for the Middle District of Georgia; William A. Bootle, Judge.
T. T. Molnar, Cuthbert, Ga., for appellant.
W. L. Stone and Lowrey S. Stone, Blakely, Ga., for appellee.
Before HUTCHESON, Chief Judge, and BORAH and CAMERON, Circuit Judges.
PER CURIAM.


1
This is an appeal by the trustee from an order of the district judge which, reversing for want of jurisdiction the order of the referee, enjoining Mrs. Mabel Dell Engram, the mother of the bankrupt, from proceeding with her application in the Court of Ordinary of Clay County, Georgia, for a statutory 12 months' support out of the estate of her deceased husband, bankruptcy's father, ordered the petition for injunction dismissed.


2
The sole question presented for our decision is whether the district judge erred in so holding. In his thorough and thoughtful opinion,1 reviewing the proceedings which culminated in the referee's order and the petition for review, the district judge carefully and correctly set out the facts and as carefully and correctly canvassed the authorities and stated the applicable law.


3
In complete agreement not only with the disposition made by the district judge but with the reasons given in his opinion therefor, we find it unnecessary to further labor the matter, and, upon the considerations and for the reasons given in his opinion, we order his judgment affirmed.



Notes:


1
 In Matter of Engram, 249 F. Supp. 342